1    William O. Stein    (SBN 150124)
     Story E. Cunningham (SBN 301182)
2    EPSTEIN BECKER & GREEN, P.C.
     1925 Century Park East, Suite 500
3    Los Angeles, CA 90067
     Telephone: 310-556-8861
4    Facsimile: 310-553-2165
     wstein@ebglaw.com
5    scunningham@ebglaw.com
6    Attorneys for Defendant
     GEODIS LOGISTICS, LLC
7
8
                             UNITED STATES DISTRICT COURT
9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11   MICHAEL WARING, an individual,              Case No. 2:19-cv-04415-GW-KSx
12                          Plaintiff,
                                                 STIPULATED PROTECTIVE
13                     v.                        ORDER
14   GEODIS LOGISTICS LLC, a
     Tennessee limited liability company;
15   and DOES 1 to 50, inclusive,
                                                 Jury Trial: April 7, 2020
16                          Defendant.
17
18   1.     A.     PURPOSES AND LIMITATIONS
19          Discovery in this action is likely to involve production of confidential,
20   proprietary, or private information for which special protection from public
21   disclosure and from use for any purpose other than prosecuting this litigation may
22   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
23   enter the following Stipulated Protective Order. The parties acknowledge that this
24   Order does not confer blanket protections on all disclosures or responses to
25   discovery and that the protection it affords from public disclosure and use extends
26   only to the limited information or items that may be entitled to confidential
27   treatment under the applicable legal principles. The parties further acknowledge, as
28   set forth in Section 12.3, below, that this Stipulated Protective Order does not


     Firm:49392586v1                                              Stipulated Protective Order
1    entitle them to file confidential information under seal; Civil Local Rule 79-5 sets
2    forth the procedures that must be followed and the standards that will be applied
3    when a party seeks permission from the court to file material under seal.
4           B.     GOOD CAUSE STATEMENT
5
6           This action may involve trade secrets, confidential client information,
7    customer and pricing lists and other potentially valuable research, development,
8    commercial, financial, technical and/or proprietary information for which special
9    protection from public disclosure and from use for any purpose other than
10   prosecution of this action may be warranted. Such confidential and proprietary
11   materials and information may consist of, among other things, confidential
12   business or financial information, information regarding confidential business
13   practices, or other confidential or potentially confidential research, development,
14   or commercial information (including information implicating or which may
15   implicate privacy rights of third parties), information otherwise generally
16   unavailable to the public, or which may be privileged or otherwise protected from
17   disclosure under state or federal statutes, court rules, case decisions, or common
18   law. Accordingly, to expedite the flow of information, to facilitate the prompt
19   resolution of disputes over confidentiality of discovery materials, to adequately
20   protect information the parties are entitled or may be entitled to keep confidential,
21   to ensure that the parties are permitted reasonable necessary uses of such material
22   in preparation for and in the conduct of trial, to address their handling at the end of
23   the litigation, and serve the ends of justice, a protective order for such information
24   is justified in this matter. It is the intent of the parties that information will not be
25   designated as confidential for tactical reasons and that nothing be so designated
26   without a good faith belief that it has been maintained in a confidential, non-public
27   manner, and there is good cause why it should not be part of the public record of
28   this case.

                                                -2-
     Firm:49392586v1                                                 Stipulated Protective Order
1    2.     DEFINITIONS
2           2.1    Action: Michael Waring v. Geodis Logistics, LLC, Case No. 2:19-cv-
3    04415-GW-KS.
4           2.2    Challenging Party: a Party or Non-Party that challenges the
5    designation of information or items under this Order.
6           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
7    how it is generated, stored or maintained) or tangible things that qualify for
8    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
9    the Good Cause Statement.
10          2.4    Counsel: Outside Counsel of Record and In-House Counsel (as well
11   as all counsels’ support staff and outside vendors).
12          2.5    Designating Party: a Party or Non-Party that designates information or
13   items that it produces in disclosures or in responses to discovery as
14   “CONFIDENTIAL.”
15          2.6    Disclosure or Discovery Material: all items or information, regardless
16   of the medium or manner in which it is generated, stored, or maintained (including,
17   among other things, testimony, transcripts, and tangible things), that are produced
18   or generated in disclosures or responses to discovery in this matter.
19          2.7    Expert: a person with specialized knowledge or experience in a matter
20   pertinent to the litigation who has been retained by a Party or its counsel to serve
21   as an expert witness or as a consultant in this Action.
22          2.8    In-House Counsel: attorneys who are employees of a party to this
23   Action. In-House Counsel does not include Outside Counsel of Record or any
24   other outside counsel.
25          2.9    Non-Party: any natural person, partnership, corporation, association,
26   or other legal entity not named as a Party to this action.
27          2.10 Outside Counsel of Record: attorneys who are not employees of a party
28   to this Action but are retained to represent or advise a party to this Action and have

                                              -3-
     Firm:49392586v1                                              Stipulated Protective Order
1    appeared in this Action on behalf of that party or are affiliated with a law firm
2    which has appeared on behalf of that party, and includes support staff.
3           2.11 Party: any party to this Action, including all of its officers, directors,
4    employees, consultants, retained experts, and Outside Counsel of Record (and their
5    support staffs).
6           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
7    Discovery Material in this Action.
8           2.13 Professional Vendors: persons or entities that provide litigation support
9    services (e.g., photocopying, videotaping, translating, preparing exhibits or
10   demonstrations, and organizing, storing, or retrieving data in any form or medium)
11   and their employees and subcontractors.
12          2.14 Protected Material: any Disclosure or Discovery Material that is
13   designated as “CONFIDENTIAL.”
14          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
15   from a Producing Party.
16   3.     SCOPE
17          The protections conferred by this Stipulation and Order cover not only
18   Protected Material (as defined above), but also (1) any information copied or
19   extracted from Protected Material; (2) all copies, excerpts, summaries, or
20   compilations of Protected Material, including those proposed by the Parties and/or
21   main counsel, consultants or experts; and (3) any testimony, conversations, or
22   presentations by Parties or their Counsel that might reveal Protected Material.
23          Any use of Protected Material at trial shall be governed by the orders of the
24   trial judge. This Order does not govern the use of Protected Material at trial.
25   4.     DURATION
26          Even after final disposition of this litigation, the confidentiality obligations
27   imposed by this Order shall remain in effect until a Designating Party agrees
28   otherwise in writing or a Court order otherwise directs. Final disposition shall be

                                               -4-
     Firm:49392586v1                                                Stipulated Protective Order
1    deemed to be the later of (1) dismissal of all claims and defenses in this Action,
2    with or without prejudice; and (2) final judgment herein after the completion and
3    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
4    including the time limits for filing any motions or applications for extension of
5    time pursuant to applicable law.
6    5.     DESIGNATING PROTECTED MATERIAL
7           5.1    Exercise of Restraint and Care in Designating Material for Protection.
8    Each Party or Non-Party that designates information or items for protection under
9    this Order must take care to limit any such designation to specific material that
10   qualifies under the appropriate standards. The Designating Party must designate for
11   protection only those parts of materials, documents, items, or oral or written
12   communications that qualify so that other portions of the materials, documents,
13   items, or communications for which protection is not warranted are not swept
14   within the ambit of this Order.
15          Mass, indiscriminate, or routinized designations are prohibited. Designations
16   that are shown to be clearly unjustified or that have been made for an improper
17   purpose (e.g., to encumber unnecessarily the case development process or to
18   impose unnecessary expenses and burdens on other parties) may expose the
19   Designating Party to sanctions.
20          If it comes to a Designating Party’s attention that information or items that it
21   designated for protection do not qualify for protection, that Designating Party must
22   promptly notify all other Parties that it is withdrawing the inapplicable designation.
23          5.2    Manner and Timing of Designations. Except as otherwise provided in
24   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
25   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
26   under this Order must be clearly so designated before the material is disclosed or
27   produced.
28          Designation in conformity with this Order requires:

                                              -5-
     Firm:49392586v1                                              Stipulated Protective Order
1           (a) for information in documentary form (e.g., paper or electronic
2    documents, but excluding transcripts of depositions or other pretrial or trial
3    proceedings), that the Producing Party affix at a minimum, the legend
4    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
5    contains protected material. If only a portion or portions of the material on a page
6    qualifies for protection, the Producing Party also must clearly identify the
7    protected portion(s) (e.g., by making appropriate markings in the margins).
8           A Party or Non-Party that makes original documents available for inspection
9    need not designate them for protection until after the inspecting Party has indicated
10   which documents it would like copied and produced. During the inspection and
11   before the designation, all of the material made available for inspection shall be
12   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
13   documents it wants copied and produced, the Producing Party must determine
14   which documents, or portions thereof, qualify for protection under this Order.
15   Then, before producing the specified documents, the Producing Party must affix
16   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
17   only a portion or portions of the material on a page qualifies for protection, the
18   Producing Party also must clearly identify the protected portion(s) (e.g., by making
19   appropriate markings in the margins).
20          (b)    for testimony given in depositions that the Designating Party identify
21   the Disclosure or Discovery Material on the record, before the close of the
22   deposition all protected testimony.
23          (c)    for information produced in some form other than documentary and
24   for any other tangible items, that the Producing Party affix in a prominent place on
25   the exterior of the container or containers in which the information is stored the
26   legend “CONFIDENTIAL.” If only a portion or portions of the information
27   warrant protection, the Producing Party, to the extent practicable, shall identify the
28   protected portion(s).

                                              -6-
     Firm:49392586v1                                              Stipulated Protective Order
1           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
2    failure to designate qualified information or items does not, standing alone, waive
3    the Designating Party’s right to secure protection under this Order for such
4    material. Upon timely correction of a designation, the Receiving Party must make
5    reasonable efforts to assure that the material is treated in accordance with the
6    provisions of this Order.
7    6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
8           6.1    Timing of Challenges. Any Party or Non-Party may challenge a
9    designation of confidentiality at any time that is consistent with the Court’s
10   Scheduling Order.
11          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
12   resolution process under Local Rule 37.1 et seq.
13          6.3    The burden of persuasion in any such challenge proceeding shall be
14   on the Designating Party. Frivolous challenges, and those made for an improper
15   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
16   parties) may expose the Challenging Party to sanctions. Unless the Designating
17   Party has waived or withdrawn the confidentiality designation, all parties shall
18   continue to afford the material in question the level of protection to which it is
19   entitled under the Producing Party’s designation until the Court rules on the
20   challenge.
21   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
22          7.1    Basic Principles. A Receiving Party may use Protected Material that is
23   disclosed or produced by another Party or by a Non-Party in connection with this
24   Action only for prosecuting, defending, or attempting to settle this Action. Such
25   Protected Material may be disclosed only to the categories of persons and under
26   the conditions described in this Order. When the Action has been terminated, a
27   Receiving Party must comply with the provisions of Section 13 below (FINAL
28   DISPOSITION).

                                              -7-
     Firm:49392586v1                                              Stipulated Protective Order
1           Protected Material must be stored and maintained by a Receiving Party at a
2    location and in a secure manner that ensures that access is limited to the persons
3    authorized under this Order.
4           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
5    otherwise ordered by the Court or permitted in writing by the Designating Party, a
6    Receiving Party may disclose any information or item designated
7    “CONFIDENTIAL” only to:
8           (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
9    as employees of said Outside Counsel of Record to whom it is reasonably
10   necessary to disclose the information for this Action;
11          (b)    the officers, directors, and employees (including In-House Counsel) of
12   the Receiving Party to whom disclosure is reasonably necessary for this Action;
13          (c)    Experts (as defined in this Order) of the Receiving Party to whom
14   disclosure is reasonably necessary for this Action and who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16          (d)    the Court and its personnel;
17          (e)    court reporters and their staff;
18          (f)    professional jury or trial consultants, mock jurors, and Professional
19   Vendors to whom disclosure is reasonably necessary for this Action and who have
20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21          (g)    the author or recipient of a document containing the information or a
22   custodian or other person who otherwise possessed the information;
23          (h)    during their depositions and deposition preparation sessions, witnesses
24   and attorneys for witnesses, in the Action to whom disclosure is reasonably
25   necessary provided: (1) the deposing party requests that the witness sign the form
26   attached as Exhibit 1 hereto; and (2) they will not be permitted to keep any
27   confidential information unless they sign the “Acknowledgment and Agreement to
28   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or

                                               -8-
     Firm:49392586v1                                              Stipulated Protective Order
1    ordered by the Court. Pages of transcribed deposition testimony or exhibits to
2    depositions that reveal Protected Material may be separately bound by the court
3    reporter and may not be disclosed to anyone except as permitted under this
4    Stipulated Protective Order; and
5           (i)    any mediator or settlement officer, and their supporting personnel,
6    mutually agreed upon by any of the parties engaged in settlement discussions.
7    8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
8    IN OTHER LITIGATION
9           If a Party is served with a subpoena or a Court order issued in other litigation
10   that compels disclosure of any information or items designated in this Action as
11   “CONFIDENTIAL,” that Party must:
12          (a)    promptly notify in writing the Designating Party. Such notification
13   shall include a copy of the subpoena or court order. Prompt notification means
14   giving the Designating Party sufficient time to take steps to quash a subpoena, or
15   take any other action necessary to protect the particular material or obtain a
16   protective order;
17          (b)    promptly notify in writing the party who caused the subpoena or order
18   to issue in the other litigation that some or all of the material covered by the
19   subpoena or order is subject to this Protective Order. Such notification shall
20   include a copy of this Stipulated Protective Order; and
21          (c)    cooperate with respect to all reasonable procedures sought to be
22   pursued by the Designating Party whose Protected Material may be affected.
23          If the Designating Party timely seeks a protective order or makes a motion to
24   quash a subpoena, the Party served with the subpoena or Court order shall not
25   produce any information designated in this action as “CONFIDENTIAL” before a
26   determination by the Court from which the subpoena or order issued, unless the
27   Party has obtained the Designating Party’s permission. The Designating Party shall
28   bear the burden and expense of seeking protection in that court of its confidential

                                              -9-
     Firm:49392586v1                                               Stipulated Protective Order
1    material and nothing in these provisions should be construed as authorizing or
2    encouraging a Receiving Party in this Action to disobey a lawful directive from
3    another court.
4    9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
5    PRODUCED IN THIS LITIGATION
6           (a)    The terms of this Order are applicable to information produced by a
7    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
8    produced by Non-Parties in connection with this litigation is protected by the
9    remedies and relief provided by this Order. Nothing in these provisions should be
10   construed as prohibiting a Non-Party from seeking additional protections.
11          (b)    In the event that a Party is required, by a valid discovery request, to
12   produce a Non-Party’s confidential information in its possession, and the Party is
13   subject to an agreement with the Non-Party not to produce the Non-Party’s
14   confidential information, then the Party shall:
15                 (1)   promptly notify in writing the Requesting Party and the Non-
16   Party that some or all of the information requested is subject to a confidentiality
17   agreement with a Non-Party;
18                 (2)   promptly provide the Non-Party with a copy of the Stipulated
19   Protective Order in this Action, the relevant discovery request(s), and a reasonably
20   specific description of the information requested; and
21                 (3)   make the information requested available for inspection by the
22   Non-Party, if requested.
23          (c) If the Non-Party fails to seek a protective order from this court within 14
24   days of receiving the notice and accompanying information, the Receiving Party
25   may produce the Non-Party’s confidential information responsive to the discovery
26   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
27   not produce any information in its possession or control that is subject to the
28   confidentiality agreement with the Non-Party before a determination by the court.

                                              - 10 -
     Firm:49392586v1                                               Stipulated Protective Order
1    Absent a court order to the contrary, the Non-Party shall bear the burden and
2    expense of seeking protection in this court of its Protected Material.
3    10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
4           If a Receiving Party learns that, by inadvertence or otherwise, it has
5    disclosed Protected Material to any person or in any circumstance not authorized
6    under this Stipulated Protective Order, the Receiving Party must immediately (a)
7    notify in writing the Designating Party of the unauthorized disclosures, (b) use its
8    best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
9    the person or persons to whom unauthorized disclosures were made of all the terms
10   of this Order, and (d) request such person or persons to execute the
11   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
12   A.
13   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
14   PROTECTED MATERIAL
15          When a Producing Party gives notice to Receiving Parties that certain
16   inadvertently produced material is subject to a claim of privilege or other
17   protection, the obligations of the Receiving Parties are those set forth in Federal
18   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
19   whatever procedure may be established in an e-discovery order that provides for
20   production without prior privilege review. Pursuant to Federal Rule of Evidence
21   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
22   of a communication or information covered by the attorney-client privilege or
23   work product protection, the parties may incorporate their agreement in the
24   stipulated protective order submitted to the court.
25   12.    MISCELLANEOUS
26          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
27   person to seek its modification by the Court in the future.
28

                                             - 11 -
     Firm:49392586v1                                               Stipulated Protective Order
1           12.2 Right to Assert Other Objections. By stipulating to the entry of this
2    Protective Order no Party waives any right it otherwise would have to object to
3    disclosing or producing any information or item on any ground not addressed in
4    this Stipulated Protective Order. Similarly, no Party waives any right to object on
5    any ground to use in evidence of any of the material covered by this Protective
6    Order.
7           12.3 Filing Protected Material. A Party that seeks to file under seal any
8    Protected Material must comply with Civil Local Rule 79-5. Protected Material
9    may only be filed under seal pursuant to a Court order authorizing the sealing of
10   the specific Protected Material at issue. If a Party's request to file Protected
11   Material under seal is denied by the Court, then the Receiving Party may file the
12   information in the public record unless otherwise instructed by the Court.
13   13.    FINAL DISPOSITION
14          After the final disposition of this Action, as defined in paragraph 4, within
15   60 days of a written request by the Designating Party, each Receiving Party must
16   return all Protected Material to the Producing Party or destroy such material. As
17   used in this subdivision, “all Protected Material” includes all copies, abstracts,
18   compilations, summaries, and any other format reproducing or capturing any of the
19   Protected Material, or any information contained therein. This includes documents
20   saved on computer files or discs, or stored electronically that contains protected
21   material or any information contained therein. Whether the Protected Material is
22   returned or destroyed, the Receiving Party must submit a written certification to
23   the Producing Party (and, if not the same person or entity, to the Designating
24   Party) by the 60 day deadline that (1) identifies (by category, where appropriate)
25   all the Protected Material that was returned or destroyed and (2)affirms that the
26   Receiving Party has not retained any copies, abstracts, compilations, summaries or
27   any other format reproducing or capturing any of the Protected Material.
28   Notwithstanding this provision, Counsel are entitled to retain an archival copy of

                                              - 12 -
     Firm:49392586v1                                               Stipulated Protective Order
1    all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
2    memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
3    work product, and consultant and expert work product, even if such materials
4    contain Protected Material. Any such archival copies that contain or constitute
5    Protected Material remain subject to this Protective Order as set forth in Section 4
6    (DURATION).
7
8    14.    Any violation of this Order may be punished by any and all appropriate
9    measures including, without limitation, contempt proceedings and/or monetary
10   sanctions.
11
12   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13
14   DATED:        October 21, 2019_______________________
15
     /s/Justin Hanassab ________________________________
16   Attorneys for Plaintiff
17
18   DATED:        October 21, 2019_______________________
19
20   /s/Story E. Cunningham ___________________________
     Attorneys for Defendant
21
22
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
24                  2FWREHU
     DATED:        _____________________________________
                   _________________________
                                  _
25
26   ______________________________________
      ______
           __________ _____ ___________________
27   Hon. Karen
          Karen L. Stevenson
     United
     U  i d States
            S      District/Magistrate
                   Di i /M i           Judge
                                       J d
28

                                              - 13 -
     Firm:49392586v1                                              Stipulated Protective Order
1                                         EXHIBIT A
2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3           I,     ___________________________ [print or type full name], of
4    _________________________________ [print or type full address], declare under
5    penalty of perjury that I have read in its entirety and understand the Stipulated
6    Protective Order that was issued by the United States District Court for the Central
7    District of California on [date] in the case of _____________________________
8    [insert formal name of the case and the number and initials assigned to it by
9    the court]. I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item
13   that is subject to this Stipulated Protective Order to any person or entity except in
14   strict compliance with the provisions of this Order.
15          I further agree to submit to the jurisdiction of the United States District
16   Court for the Central District of California for the purpose of enforcing the terms
17   of this Stipulated Protective Order, even if such enforcement proceedings occur
18   after termination of this action. I hereby appoint ________________________
19   [print or type full name] of _____________________________ [print or type full
20   address and telephone number] as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22   Stipulated Protective Order.
23
24   Date: ____________________________
25   City and State where sworn and signed:            _____________________________
26   Printed name:       _______________________________
27   Signature:    ____________________________________
28

                                              - 14 -
     Firm:49392586v1                                               Stipulated Protective Order
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                       1
     Firm:49392586v1       Stipulated Protective Order
